ORDER
The above-entitled matter came on for hearing before the Court upon the petition of R. Walter Bachman, Administrative Director on Professional Conduct, seeking the immediate suspension of Stephen George Scholle from the practice of law in the State of Minnesota.
It appearing to the Court that Mr. Scholle was convicted in the United States District Court, Third Division, of conspiring to import cocaine in violation of 21 U.S.C. §§ 952(a) and 846; and conspiring to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and 846, and was sentenced to a term of imprisonment for two (2) years; and it further appearing that on April 12, 1977, his conviction was affirmed by the United States Court of Appeals for the Eighth Circuit:
IT IS ORDERED that Stephen George Scholle be suspended from the practice of law in the State of Minnesota until such time as he has exhausted his appeals or until further order of this Court.